Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/2/2020.  These drawings are accepted.

Claim Objections
Claims 2,9 are objected to because of the following informalities: Claims 2,9 recites “… based at least on output data form …”. The highlighted term is misspelled. The examiner suggests amending the term to “from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan Gorumkonda et al (US Patent No.: 11227626) in view of Kisilev (US Publication No.: 20170200092).
	Claim 15, Krishnan Gorumkonda et al discloses 
Preamble: An information handling system (Fig. 6), comprising: 
at least one processor (Fig. 15, label 1510); and 
a memory medium (Fig. 15, label 1530), coupled to the at least one processor (label 1530 is coupled to 1510), that stores instructions executable by the at least one processor (label 1516,1510), which when executed by the at least one processor (label 1510), cause the information handling system (Fig. 10-13 shows the user device or information handling system.) to: 
produce audio output (Col. 11, lines 48-65 discloses “sound data is generated by the user blowing air past the microphone of the user device”. Col. 12, lines 10-20 discloses “he detection engine 610 generates sound data. For example, the detection engine 610 initiates a transducer (e.g., microphone) of the user device to record sound waveform data … of the ambient or surrounding environment of the recipient user’s device.”); 
provide the audio output to a convolution neural network (Col. 11, lines 48-65 discloses the detection engine implements a convolutional neural network to analyze sound data generated by the viewing device …”, the sound data is generated based on the audio received via the microphone of the user device that is received by the detection engine. Fig. 8a shows the convolutional neural network.), stored by the memory medium (Col. 12, lines 10-20 discloses “the detection engine 610 identifies the stored 
determine, based at least on output from the fully connected neural network of the convolution neural network (Fig. 8a, label 815,810 as a fully connected neural network of the convolutional neural network.), if the information handling system produces the one or more audio glitches (label 825,820 indicates whether the information handling system produces audio glitches, such as non-verbal sound data.); 
if the information handling system has produced one or more audio glitches, provide information indicating that the information handling system has produced the one or more audio glitches (Col. 10, lines 30-57 discloses “The detection engine 610 manages detecting audio responses from a recipient user viewing the audio response ephemeral message on their client device. … The response engine 615 manages selection and display of content in response to the type of audio response detected by the detection engine 610.”); and - 32 -ATTORNEY DOCKET NO.PATENT APPLICATION
if the information handling system has not produced one or more audio glitches, provide information indicating that the information handling system has not produced the one or more audio glitches (Col. 10, lines 30-57 discloses “The detection engine 610 manages detecting audio responses from a recipient user viewing the audio response ephemeral message on their client device. … The response engine 615 manages selection 
Krishnan Gorumkonda et al discloses classification using CNN (Fig. 6,8a), but fails to disclose CNN comprises convolve the audio output with a first filter of the convolution neural network to produce first convolved audio output data; and provide data based at least on the first convolved audio output data to a fully connected neural network of the convolution neural network.
Kisilev discloses a CNN (Fig. 2 shows the CNN model) comprising convolve the audio output with a first filter of the convolution neural network to produce first convolved audio output data (Paragraph 36,37 discloses the ReLUs or filters convolves the patches of each of the incoming sample media objects. Paragraph 35 discloses the media objects may be video streams, speech, audio, music, etc.); and 
provide data based at least on the first convolved audio output data to a fully connected neural network of the convolutional neural network (Fig. 2, output from label Convolution ReLU as the first convolved audio output data, the data, label 250 is outputted based on the Convolution ReLUs and pooling. Label 250 is outputted to fully connected layer or fully connected neural network of the convolutional neural network shown in Fig. 3.). It would be obvious to one skilled in the art before the effective filing date of the application to substitute one well known element of CNN of Krishnan Gorumkonda et al with another well known substitute of CNN as disclosed by Kisilev so to obtain predictable results of producing an output from CNN for speech recognition, such as classification of the audio signal or media objects (abstract).
Claim 19, Kisilev discloses wherein the instructions further cause the information handling system (paragraph 26,27,31) to: 

convolve output from the first pooling operation with a second filter to produce second convolved output data (Fig. 2, label 230b convolves the output from the first pooling operation, label 220b to produce the output.); and 
wherein the data based at least on the first convolved audio output data is further based on the second convolved output data (label 250 is based on output from label 230a,230b).
Claim 20, Kisilev discloses perform a second pooling operation on the second convolved output data (Fig. 2, label 220c, output from label 230b); and
wherein the data based at least on the first convolved audio output data is further based on output from the second pooling operation (label 250 is based on output from label 220c,230b.).

Claims 16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan Gorumkonda et al (US Patent No.: 11227626) in view of Kisilev (US Publication No.: 20170200092), further in view of Mody et al (US Publication No.: 20180165543).
Claim 16, Kisilev discloses wherein the instructions further cause the information handling system (paragraph 26,27,31) to
perform a pooling operation on the first convolved audio output data (Fig. 2, label 220b, output from 230a); and 
wherein, to provide the data based at least on the first convolved audio output data to the fully connected neural network of the convolution neural network (Fig. 2, 
the instructions further cause the information handling system to provide data from the pooling operation to the fully connected neural network of the convolution neural network (Fig. 2, label 250 is the data provided to label 301 of Fig. 3, wherein the data from 220b is used to generate 250, which indicates such data is also provided via 250.). 
Kisilev discloses pooling layer (Fig. 2, label pooling), but fails to disclose max pooling.
Mody et al discloses CNN comprising convolution layer or ReLu layer or filter (Fig. 2, label 200) and max pooling layer, label 208. It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of pooling layer as disclosed by Kisilev with another well known element of a max pooling layer as disclosed by Mody et al so to obtain predictable results of a CNN output.
Claim 18, Krishnan Gorumkonda et al discloses classification using CNN (Fig. 6,8a) and Kisilev discloses the internals of the CNN (Fig. 2,3), but fails to determine, based at least on output from the fully connected neural network, if the information handling system has produces one or more audio glitches, the instructions further cause the information handling system to determine if an output value of the fully connected neural network is at or above a threshold value.
Lin et al discloses performing classification of an input audio using a CNN (Fig. 7. Paragraph 34 discloses matching the candidate audio signal with a known audio pattern to determine whether the candidate audio signal is a non-verbal,verbal.) by 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Krishnan Gorumkonda et al in view of Kisilev’s classification of audio system by incorporating threshold comparison of the output of the CNN as disclosed by Lin et al so to identify the target audio source from a noisy environment by performing computations in real-time. Such classification enables the system to perform functionalities such as increasing security so to prevent impersonators, thus improving the user’s experience.

Allowable Subject Matter
Claims 1-14 are allowed over prior art.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655